Citation Nr: 1521034	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-31 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disability to include as secondary to a left knee disability, and if so, whether the reopened claim should be granted.  

2.  Entitlement to service connection for bunionectomy for the left big toe, with a temporary total evaluation for convalescence due to surgery.  

3.  The entitlement to restoration of a 10 percent rating for the service-connected left knee meniscus tears, effective July 3, 2007.  

4.  Entitlement to an increased evaluation for service-connected left knee meniscus tears. 

5.  Entitlement to an increased evaluation for traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.  



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1986 to November 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating decisions of the RO in Atlanta, Georgia.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The issue of entitlement to service connection for a right knee disability to include as secondary to a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2001 rating decision denied entitlement to service connection for a right knee disability; the Veteran neither appealed the decision, nor submitted new and material evidence within a year.

2.  The evidence added to the record since the October 2001 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim. 

3.  The Veteran's diagnosed left foot bunionectomy did not begin during active service and it is not shown to be otherwise etiologically related to military service.

4.  The September 2007 decision in which the RO reduced the rating for service-connected left knee meniscus tears from 10 to 0 percent, and the May 2010 statement of the case (SOC), reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

5.  For the entire period of time on appeal, the Veteran's service-connected left knee disability has been manifested by pain, but he has not demonstrated severe painful motion or weakness in the left knee, and has not shown instability that would warrant a rating in excess of 10 percent.   

6.  For the entire initial rating period on appeal, the Veteran's left knee has been manifested by chronic pain, but his range of motion has not been functionally limited to less than full extension or to flexion less than 120 degrees.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service connection for a right knee disability is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability to include as secondary to a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a left foot disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2014).

4.  As the RO's reduction of the rating for service-connected left knee meniscus tears from 10 percent to 0 percent, effective July 3, 2007, was not in accordance with law, the criteria for restoration of the 10 percent rating are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2014).

5.  The criteria for an evaluation in excess of 10 percent for left knee meniscus tears have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 5055, 5257, 5258, 5259 (2014).

6.  The criteria for an increased rating in excess of 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5010, 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in May 2007 and May 2009.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

Given the favorable disposition of the claim for restoration of a 10 percent rating for a left knee disability effective July 3, 2007, the Board finds that assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

While a VA medical opinion was not provided with regard to the issue of service connection for a left big toe disability, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  Only the Veteran's statements suggest a possible relationship between the Veteran's big toe disability and any in-service disease or injury.  Therefore, there is no basis for triggering VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274.  

With respect to the Veteran's increased rating claims, the Veteran and his representative have also provided statements and argument in support of his claims.  VA examinations were conducted in July 2007 and April 2010 for the Veteran's left knee disability.  The examinations described the Veteran's disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  The Board takes note that in the March 2015 brief, the Veteran's representative requested that the Board consider whether a new examination is warranted for the Veteran's left knee disabilities, but stopped short of actually indicating that the Veteran's left knee disability had worsened.  The Board reviewed the evidence, but finds that the probative evidence does not indicate that the Veteran's left knee disability has worsened since the April 2010 examination.  Therefore, a new examination for these disabilities is not warranted.   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, and he requested a hearing, but subsequently withdrew his request.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Whether New and Material Evidence has been Received to Reopen a Claim for Entitlement to Service Connection for a Right Knee Disability

In this case, the RO issued a decision in October 2001 which denied service connection for a right knee disability on the basis that there was no evidence that the disability manifested in service.  The Veteran was notified of this decision, but did not appeal the issue and did not submit new and material evidence within a year of the decision.  38 C.F.R. § 3.156.  The October 2001 rating decision is final.  38 U.S.C.A. § 7104, 38 C.F.R. § 20.1100.

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996).  See also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

The evidence of record at the time of the October 2001 rating decision included the Veteran's service treatment records, treatment records from the VAMC Atlanta, and a letter indicating that the Veteran did not report for a scheduled VA examination.  

The evidence received since the last final denial dated in October 2001 includes VA examinations in July 2007 and April 2010, VA treatment records and statements by the Veteran indicating that his right knee disability could have been caused by his left knee disability.  

This evidence is both new and material and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for service connection for a right knee disability is reopened.  

Residuals of a McBride bunionectomy to the left big toe

In November 2007, the Veteran submitted a claim seeking service connection for residuals of a McBride bunionectomy to his left big toe.  The Veteran's claim was denied by a February 2008 rating decision, which found nothing indicating that a bunionectomy of the left big toe was caused by some event or experience in service, or manifested to a compensable degree within one year of his release from active duty.  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002)); see also Caluza v. Brown, 7 Vet. App. 498 (1995); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Veteran was first treated for a bunion on his left toe during VA treatment in April 2006; and he subsequently underwent a bunionectomy in August 2007.  

However, a current disability alone does not merit service connection.  It is acknowledged that by virtue of filing a claim for service connection, the Veteran is essentially contending that his left big toe bunionectomy is related to his military service.  However, for the reasons provided below, the Board finds that the competent and probative evidence of record outweighs these contentions.  

The Veteran is service connected for arthritis in his left big toe.  However, there is no evidence to suggest that the bunionectomy was the result of this service connected disability.  The only relationship appears to be a similar anatomical location.

To the extent the Veteran believes his left big toe bunionectomy was necessitated by his service connected big toe disability, he lacks the medical training to make such a determination. 

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran or a lay person can competently testify about symptoms the Veteran experienced in service or symptoms a lay person observed.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the statement by the Veteran that his left big toe is related to service is outweighed by the objective evidence of record.

First, the Veteran's service treatment records (STRs) do not reflect any complaints of a bunion or bunionectomy during service and there were no findings of any known abnormalities of the feet at the Veteran's November 1996 separation examination.  Additionally, at a VA examination in August 1997, the Veteran's feet were normal, with the exception of arthralgia in the left big toe, which was subsequently service connected.  The Veteran did indicate that the did not know whether he had any foot trouble, but did not report any specifics relating to his current bunionectomy.  Moreover, there is no record of any post service treatment or complaints of this disability until approximately 2006, about a decade following the Veteran's discharge.

Accordingly, to the extent that the Veteran contends that his left foot big toe bunion manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service.  As such, the Veteran's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Element (2) of Shedden is therefore not met, and the Veteran's claim fails on this basis. 

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence of a nexus between his left big toe bunion and his military service.  

The Veteran was afforded a VA examination for his left toe in November 2004, but that examination revealed no tenderness of the left.  He was diagnosed only with arthritis of the left great toe, limiting his ability to walk and stand for extended periods of time.  The Board finds that the Veteran is not competent to associate any of his claimed symptoms to his military service.  That is, he is not competent to opine on matters such as the etiology of his current left foot disability.  As such, the ability to render an opinion on such a condition requires specific medical training in the field of podiatry and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training sufficient to render medical opinions, the Board must find that his contention with regard to a nexus between the his foot disability and military service to be of limited probative value.  See 38 C.F.R. § 3.159(a)(1).  Accordingly, the lay statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

Accordingly, element (3) is not met, and the Veteran's claim also fails on this basis.
For the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a bunionectomy of the left big toe.  The benefit sought on appeal is accordingly denied.

Entitlement to Restoration of a 10 Percent Evaluation for Service-Connected Left Knee Meniscus Tears, Effective July 3, 2007

The Veteran contends that he is entitled to an increased evaluation for his service-connected left knee meniscus tears and that the 10 percent evaluation assigned to this disability should not have been reduced to 0 percent.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer, 2 Vet. App. 277 (1992).  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

In this case, in a September 1997 rating decision, the RO granted service connection for left knee meniscus tears and assigned a noncompensable evaluation, effective November 28, 1996, under Diagnostic Code 5257.  In April 2005, the RO increased the Veteran's evaluation to 10 percent under Diagnostic Code 5257, and added a separate 10 percent rating for arthritis of the left knee, with both ratings effective September 17, 2004.  In May 2007 the Veteran submitted an increased rating claim for his service-connected left knee disabilities.  A September 2007 rating decision decreased the 10 percent evaluation to 0 percent, effective July 3, 2007.

The Board observes that the Veteran was not provided with the required proposed reduction, and notice of reasons for that reduction, before his evaluation was reduced.  Therefore, as the RO failed to meet the required procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 10 percent to noncompensable for left knee meniscus tears, the reduction was improper and is void ab initio.

Therefore, the Veteran's 10 percent rating for his left knee meniscus tears is restored.  

Entitlement to an Evaluation in Excess of 10 Percent for Left Knee Disabilities

The Veteran was assigned separate 10 percent ratings for his left knee disability in April 2005 under Diagnostic Codes 5257 and 5010.  He filed a claim for an increase in rating for his left knee in May 2007.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155 (West 2014).  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2014); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As noted, the Veteran is currently in receipt of a 10 percent disability evaluation based on instability of the knee, and a 10 percent disability evaluation based on his arthritis of the left knee.  As these issues involve application of the same facts to the same law, the Board will address these two issues together.  Moreover, the Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating under any other Diagnostic Code.  As will be discussed in greater detail below, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2014). 

With these Diagnostic Codes excluded, the Board will first address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the left knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating. Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

The Board notes that the Veteran has undergone previous meniscectomies for his left knee.  

In July 2007 the Veteran was afforded a VA examination for his left knee.  The Veteran complained of weakness and stiffness when the weather would change and after sitting for a while, swelling when walking and when waking up in the morning and giving way when standing or walking, locking, popping, pain and he asserted that this stress from the left knee has caused his right knee to give out.  He noted that he did not have heat, redness, lack of endurance, fatigability or dislocation.  The pain he had occurred four times per month and each time lasted for two hours.  The pain was localized, and aching and cramping in nature.  He noted that the pain came on spontaneously by itself, and was relieved by medication such as Tylenol and Motrin.  He stated that his condition did not cause incapacitation.  He was not receiving any treatment for his condition.  There was no functional impairment resulting from his condition.  

Upon examination, the Veteran had tenderness in his knee. There existed no edema, weakness, redness or heat and no abnormal movement.  There was no guarding of movement or subluxation, and no locking or crepitus.  The Veteran's range of motion measurements in his left knee were a flexion ending at 140 degrees, with pain occurring at 140 degrees and extension ending at 0 degrees with no evidence of painful motion.  The joint function in the left knee was not additionally limited by repetitive use, fatigue, weakness, lack of endurance or incoordination.  The medial and lateral stability tests of the left knee were within normal limits.  The examiner diagnosed the Veteran with medial meniscus and lateral meniscal tears of the left knee.  

In April 2010 the Veteran was afforded another VA examination for his knees, at which he reported experiencing pain that would come and go.  He noted that the weather affected his knees, and that he had pain if he overused his knees and was on his feet for a long time or walked for an extended period of time.  He noted that the pain was sharp and achy, and that aggravating factors were excessive activity and squatting.  Relieving factors were moving around and rest.  Over the counter medication seemed to help.  He denied using any assistive devices.  

Upon examination, the Veteran was not in any acute pain.  He had good clinical alignment of the knees, and there was no evidence of inflammation, swelling, redness, tenderness or heat.  Range of motion measurements were flexion ending at 120 degrees and extension ending at 0 degrees.  Range of motion tests were performed three times without evidence of pain, fatigue, weakness, lack of endurance, instability or incoordination with repeated testings.  X-rays showed degenerative joint disease in the left knee.  

The Board notes that a disability rating of 20 percent under the Diagnostic Code applicable to impairment of flexion requires flexion limited to 30 degrees.  The Veteran has never demonstrated flexion to 30 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 120 degrees at the time of his April 2010 examination.  A disability rating in excess of 10 percent under Diagnostic Code 5260 is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).

With respect to whether the Veteran is warranted an increased rating under DC 5261, the Board notes that the Veteran consistently showed full extension to 0 degrees each time range of motion testing has been conducted.  Therefore, as extension is not limited, a separate compensable rating under Diagnostic Code 5261 is not warranted.  

At the time of the Veteran's July 2007 examination, the Veteran clearly experienced pain on range of motion testing.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  In this case, it is not shown that the pain effectively limited flexion to 30 degrees or extension to 10 degrees.  Rather, the Veteran demonstrated pain-free motion well-beyond the limitation required for a higher schedular rating.  As such, there is not a basis for a compensable rating based solely on flexion or extension.  

VA treatment records were reviewed but did not show limitation of motion beyond that which was found at the VA examinations.

The Board has additionally considered functional loss due to functional limitation other than pain.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the VA examiners and private doctors, have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to functionally limit the range of motion in the Veteran's left knee to a level commensurate with a higher rating.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knee.  As noted, the complaints of left knee pain, coupled with the limitation motion of the left knee, provided the basis for the compensable rating that has been assigned.  See 38 C.F.R. § 4.59 (2014).

Turning next to a separate rating based on instability of the left knee and/or recurrent subluxation, VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  A clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6.  

The Board notes that in this case, the Veteran is already in receipt of a 10 percent rating under Diagnostic Code 5257, and that he has not demonstrated moderate instability warranting a rating in excess of 10 percent at any of his examinations.  Specifically, the VA examiners in July 2007 and April 2010 did not make any notation of instability in the Veteran's left knee at all.  Rather, testing showed no instability at all.  For example, at the 2007 examination, the anterior and posterior cruciate ligaments stability test was normal, as was the medial and lateral collateral ligament stability test.  Additionally, the medial and lateral meniscus test was within normal limits. In 2010, the examiner found that there was good stability.

With respect to Diagnostic Code 5010, the Board notes that the Veteran is already in receipt of a separate 10 percent evaluation because he has degenerative arthritis in his left knee.  In order to warrant a 20 percent disability rating under the applicable code for arthritis, the Veteran would have to have arthritis of 2 or more major joint groups or minor joint groups with occasional incapacitating episodes.  The Veteran has specified at his July 2007 VA examination that he does not experience incapacitating episodes.  Therefore, he is not entitled to a 20 percent disability rating for his left knee arthritis.  

When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5259, removal of the semilunar cartilage that remains symptomatic is assigned a 10 percent rating.  

DC 5259 requires consideration of sections 4.40 and 4.45 because removal of the semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).  However, because Diagnostic Code 5259 is considered to be a range of motion based Diagnostic Code, it cannot be paired with a second range of motion based rating as that would be considered pyramiding.  See VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

Diagnostic Code 5258 must also be considered.  Here, the Veteran had a partial meniscectomy to address the tear (dislocation) in his meniscus.  Although the Veteran reported popping and locking of the knee at the July 2007 examination, at the VA examination in 2010, the examiner did not make notation of any effusion or locking.  VA treatment records similarly have failed to document any effusion.  As such, this Diagnostic Code is not for application.

Accordingly, the Veteran's claims for an increased rating for his left knee disability is denied. 

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the disabilities on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 5010 and 5257, specifically cover the Veteran's main reported symptoms which include pain and limitation of motion.  See 38 C.F.R. § 4.71a, 4.124a.  Moreover, because the assigned Diagnostic Code requires the Board to consider all of the Veteran's symptoms in determining whether the range of motion in his left knee was functionally limited, the Board is essentially tasked with considering of all of the Veteran's left knee related symptoms within the parameters of the schedular rating that is assigned. 

For these reasons, the Board finds that the schedular rating criteria are adequate to rate the left knee disability with pain and limitation of motion and referral for considerations of an extraschedular evaluation are not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Board acknowledges that the Veteran was employed at his most recent VA examination in April 2010.  He has not alleged since that examination that he is precluded from obtaining substantially gainful employment solely on account of his service connected disability on appeal.  Thus, the Board finds that Rice is inapplicable. 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disability is reopened.  To that extent only, the appeal is allowed.

Service connection for residuals of a left big toe bunionectomy is denied.

Restoration of a 10 percent rating for left knee meniscus tears from July 3, 2007, is granted, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 10 percent for left knee instability is denied.  

An evaluation in excess of 10 percent for limitation of motion of the left knee is denied.  


REMAND

The Veteran is seeking service connection for a right knee disability which he believes is the result of his service connected left knee disability.

The Veteran claimed service connection for his right knee disability in a May 2001 claim.  In November 2004, July 2007 and April 2010 the Veteran was afforded VA examinations for his knees.  

In November 2004 the examiner noted in the section of "other findings" that the Veteran's right knee findings, which were of pain and limitation of motion, were "equally likely secondary to [his] left knee condition."  However, no explanation was given for such a statement.  In February 2013, Dr. Corley wrote that the surgery and subsequent weakness of the left knee can affect and worsen the right knee, but it was not suggested that in the Veteran's case it did worsen his right knee. 

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In light of the above, the Board finds that a VA examination should be sought to ascertain whether the Veteran's diagnosed right knee disability is related to his service, or was caused or aggravated by his service-connected left knee disability, to include consideration of the medical reports of right knee problems and the November 2004 opinion.  38 C.F.R. § 3.159(c)(4) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to determine the etiology of the Veteran's right knee disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  A complete and thorough rationale for all opinions expressed must be provided.  

The examiner should provide opinions as to: 

a) whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right knee disability, had its onset during the Veteran's active service  

b) whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's right knee disability was either caused or aggravated by his service-connected left knee disability.  In so doing the examiner should consider the 2004 VA examiner's statement and the 2013 letter from Dr. Corley.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


